Citation Nr: 1632720	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  16-07 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the permanent need for the regular aid and attendance (A&A) of another person. 

2.  Entitlement to special monthly pension (SMP) based on housebound status.

(The matter of the Veteran's claim of entitlement to service connection for bilateral pes planus will be decided in a separate Board decision.  The matter of entitlement to additional education benefits under chapter 1606, Title 10, United States Code (also known as the Montgomery GI Bill Selected Reserves (MGIB-SR) will be decided in another separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the United States Army Reserve from October 1989 to October 1997.  She had an initial period of active duty for training (ACDUTRA) from May 14 to July 13, 1990, when she completed basic training and another initial period of ACDUTRA from May 15 to July 4, 1991, when she completed her advanced individual training (AIT).  Years after her discharge from the Army Reserve, the appellant enlisted in the United States Army and served on active duty from June 12 to August 16, 2001, when she received a medical discharge. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania in which the appellant's claim of entitlement to special monthly pension (SMP) based on housebound status or permanent need for the regular aid and attendance (A&A) of another person was denied.  The Board notes that, although jurisdiction of the Veteran's claims file lies with the Regional Office (RO) in Winston-Salem, North Carolina, pension awards from that RO are processed at the Pension Management Center (PMC) at the Philadelphia ROIC.

As noted in the July 2015 Board decision, the Veteran submitted a notice of disagreement (NOD) to the March 2010 denial of SMP in April 2010, but a statement of the case (SOC) was not issued.  Therefore the Board remanded the SMP issue so that the agency of original jurisdiction (AOJ) could issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued the SOC in January 2016, and the Veteran filed her substantive appeal (VA Form 9) in February 2016.  The case has now been returned to the Board for appellate review.

In May 2016, the Veteran filed an NOD with respect to a January 2016 rating decision.  A June 2016 letter to the Veteran indicates that the RO received the Veteran's NOD.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As such, the Board declines to remand the issues adjudicated in January 2016 for the issuance of an SOC as no such action on the part of the Board is warranted at this time. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to special monthly pension based on housebound status addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind.

2.  The appellant has not been institutionalized in a nursing home on account of physical or mental incapacity.  

3.  The appellant is not unable to feed or clothe herself; bedridden; or incapable of attending to the needs of nature without assistance.  

4.  The appellant is able to walk without the assistance of another person.

5.  The appellant worked a part-time job between August 2014 and April 2015.

6.  The appellant stated in December 2014 that she was able to drive.

7.  The appellant has been able to leave her home multiple times per week throughout the appeal period to go school, doctor's appointments and church and to socialize with friends.

8.  The appellant's medical conditions, when considered in conjunction with each other, do not result in her inability to care for any of her daily personal needs without regular personal assistance from others, nor do they result in an inability to protect herself from the hazards and dangers of her daily environment.


CONCLUSION OF LAW

The criteria for a special monthly pension based upon the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA has provided the required notice and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim is warranted at this time.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA medical treatment records and Social Security Administration (SSA) records have been associated with the claims file.  The appellant was afforded VA examinations.  The examinations are found to be adequate for rating purposes because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for SMP, as well as the assistance VA would provide.  

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

All relevant facts with respect to the SMP claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Where the evidence of record establishes that a pension claimant fails to meet percentage standards set forth in 38 C.F.R. § 4.16, but satisfies the basic entitlement criteria and is unemployable due to her disability, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be authorized.  See 38 C.F.R. §§ 4.17, 3.321(b)(2).  

Pursuant to 38 U.S.C.A. § 1502(a), a person shall be considered permanently and totally disabled if she: (1) is a patient in a nursing home for long-term care due to disability; (2) is "[d]isabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner"; (3) is unemployable as a result of disability that is reasonably certain to continue throughout her life; or (4) is suffering from a disability that would render it impossible for the average person to follow a substantially gainful occupation, or a disease or disorder that is determined by the Secretary to justify a determination that individuals suffering from such a disease or disorder are permanently and totally disabled.  VA has granted the Veteran a non-service-connected pension effective as of March 2010; the award was based on the appellant's receipt of SSA disability benefits.  

A. Evidence

The appellant was admitted to a VA hospital in April 2010; the associated VA hospital nursing assessment on admission indicated that the appellant was at a low risk level for falls or injury from falls.  The appellant stated that she did not need any help to bathe or dress herself or to get in or out of bed or on or off the toilet.  No problems with the appellant's ability to feed herself were observed.  It was noted that there were no recent changes in the appellant's ability to carry out her activities of daily living.  The appellant reported that she had not had any change in the prior two months in her ability to walk within her home and community or in her ability to walk or climb stairs.  She did not use any assistive device and was mobile by herself.  The appellant was assessed as independent in her activities of daily living; she was noted to be living by herself and residing independently.  She reported that she was receiving SSA disability benefits.  The appellant was noted to have traveled to the hospital by herself and she stated that she would drive herself home on discharge.  

The appellant underwent a VA aid and attendance examination in December 2010; the examiner reviewed the appellant's medical records.  The examiner noted that the appellant was unemployed and in receipt of SSA disability benefits due to epilepsy.  The appellant reported that she was a student and that she experienced two seizures per month that consisted of a few seconds of bilateral hand jerking.  She said that she sometimes felt that her short-term memory was affected by the seizures.  The examiner stated that the appellant was not permanently bedridden; not currently hospitalized; could travel beyond her domicile; and was not restricted to her home or immediate vicinity.  The examiner noted that the appellant had driven herself unaccompanied to the examination and that she left her house for doctor's appointments, school, church, dining out, going to the library and going to stores/shopping.  The appellant did not use orthopedic or prosthetic appliances.  She did not have any imbalance or impairments that affected her ability to protect herself from her daily environment.  On physical examination, the appellant had corrected vision of 20/40 in the left eye and 20/30 in the right eye.  Her gait was normal.  She was able to walk without limitations.  Upper and lower extremity motor function and coordination were normal.

A May 2010 VA physical medicine rehab consult note states that the appellant was currently enrolled in college and pursuing a master's degree.  She said that she used her school's computers.  On physical examination, the appellant was noted to walk independently and with a normal gait.  Her muscle strength was 5/5 in all four extremities.  

The appellant underwent a VA medical examination in February 2012; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that she was able to stand for 15-30 minutes and that she was able to walk one to three miles.  She did not need any assistive devices.  The examiner noted that the appellant's pes planus did not have any significant occupational effects and did not cause any problem with her daily activities.  The appellant reported that she was a student and that she was not working.  She also reported having at least one generalized convulsive seizure every three months during the previous 12 months and two complex seizures during the previous six months.  On physical examination, the appellant had a normal neurological examination.  The examiner stated that the epilepsy did not have any effect on the appellant's daily activities.  

A May 2013 VA primary care note indicated that the appellant was not working.  She reported that she would do stretching exercises three times per week when she remembered.  She also reported attending school part-time.  

A July 2014 VA homeless program note indicated that the appellant reported that she would be starting a job in August at the school she attended.  

In December 2014, the appellant submitted a function report to SSA.  She stated that she was going back to school in order to eventually start work.  She reported having participated in work-study for the fall semester.  The appellant stated that, as her daily routine, she would get up and make breakfast; go to school; come home; do homework; and eat dinner.  She stated that she had joint custody of her children and that she took care of them.  The appellant further stated that she had no problems with dressing, hair care, feeding herself or using the toilet.  She said that she had to take showers but had no other problems with her personal care.  The only assistive device use reported by the appellant was the use of orthotics in her shoes.  She said that she prepared meals and spent five to 30 minutes preparing them.  The appellant stated that she would vacuum, wash dishes and load clothes with help from her daughters.  She stated that she tried to go outside every day and that she was able to walk, drive a car and ride in a car.  When going out, she said that she could go out alone.  She also reported that she would go shopping at least once a week, that walking was her hobby and that she went to church twice a week.  She stated that sometimes she needed someone to accompany her for social activities.

A friend filled out an SSA function report in December 2014, and her responses echoed those of the appellant.  

A March 2015 VA physical medicine rehab consult note states that the appellant was living with her children; that she was independent with her activities of daily living; that she was moderately independent with home management; that she was driving; that she was attending school fulltime; and that she had no precautions or restrictions or weight-bearing restrictions.  The appellant complained of low back pain and right hip pain.  On physical examination, her motor function was 5/5 in the left leg and 4/5 in the right leg.  Range of motion was within functional limits.  The appellant was described as being independent in bed mobility and transfers.  Her gait was independent and her balance was good.  The appellant was provided with a home exercise program.  

A November 2015 VA neurology note indicates that the appellant had no ataxia and that her muscle strength was 5/5 in all four extremities.  Sensation was intact and reflexes were 2+ throughout.  

A VA Form 21-4192 was received from the appellant's former employer in October 2015.  The employer stated that the appellant had started work as a part-time federal work-study student worker in August 2014, and that she had last worked in April 2015.  Hours worked per week were described as variable.

The appellant underwent a VA ankle examination in November 2015; the examiner reviewed the appellant's medical records.  The appellant reported that her ankle pain was aggravated by walking for more than ten minutes or standing more than 10-15 minutes.  On physical examination, right and left ankle strength was 5/5.  There was no reduction in muscle strength and there was no muscle atrophy.  The appellant was noted to not use any assistive devices as a normal mode of locomotion.  

The report from a December 2015 VA cardiology consultation indicates that the appellant complained of occasional feelings of lightheadedness when walking distances.  

In a written statement submitted by the appellant in January 2016, she stated that she could walk more than one mile or for 15 minutes.  She stated that she was not legally blind; that she did not need to be in a nursing home; that she was able to feed herself; that she took showers but not baths; and that she prepared food in a microwave.  She indicated that she would leave the house to go to doctor's appointments, church, shopping and socializing; she said she would leave her house three to four times per week.  The appellant stated that she was able to handle her own financial affairs.



B. Aid and attendance

Relevant regulations provide that when an otherwise eligible veteran is in need of the regular aid and attendance of another person, an increased rate of pension shall be payable.  38 U.S.C.A. § 1521(d).  

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which a veteran is unable to perform should be considered in connection with her condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but her condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

As an initial matter, the evidence does not demonstrate that the appellant is blind, bedridden, or a patient in a nursing home, nor is it contended otherwise.  Neither the VA medical treatment records nor the SSA records indicate that the appellant is blind or that she is bedridden.  The evidence as a whole demonstrates that the appellant is able to see and that she is able to leave her house, as well as move around in her house.

After a careful review of the evidence of record, it is the decision of the Board that the appellant is not entitled to special monthly pension benefits based on the need for regular aid and attendance.  The medical evidence does not indicate that she meets the criteria outlined in 38 C.F.R. § 3.351.  Specifically, the medical evidence of record indicates that the appellant is able to ambulate and that she has adequate use of all of her extremities.  In addition, no muscular atrophy has been demonstrated.  Furthermore, the appellant needs no prosthetic or orthopedic appliances.  The VA and SSA medical evidence of record indicated that the appellant was able to maintain basic activities of daily living.  

Careful review of the evidence of record does not show that the appellant meets the criteria for aid and attendance.  The medical evidence shows that that she can walk and move about and that she is able to travel for medical care, to walk unassisted and to maintain the basic activities of daily living.  She has been clinically described as independent in all self-care functions.  In addition, an occasional need for assistance with ambulation or other such activity does not contemplate the type of care needed to assign the aid and attendance benefit.  

The evidence of record also does not show that the appellant was ever dressed inappropriately or not ordinarily clean and presentable when she was medically examined or that she was receiving inadequate nutrition.  There is no mention in any of the medical evidence of the presence of upper extremity incoordination or weakness such that the appellant was unable to feed herself nor is there any clinical finding of an inability on the part of the appellant to attend to the wants of nature.  Furthermore, the appellant has been able to leave her dwelling to keep medical appointments, to attend school and church, to go to the library, to socialize and to work part-time.

Upon consideration of these criteria in light of the evidence presented, the Board finds no basis upon which to award the appellant special increased pension benefits based on the need for the regular aid and attendance of another person.  It is not contended or shown that the appellant is blind or a patient in a nursing home.  Therefore, her entitlement to an increased rate of pension would be based on a factual need for aid and attendance and such factual need has not been established.  Although it is clear that the appellant suffers from impairment secondary to her various medical conditions, the evidence of record does not show that she requires the regular assistance of another person to undertake the basic requirements of daily living.  

While there is no doubt that the appellant has pain and limitation of motion in the lower extremities, as well as limitations due to her epileptic condition and other medical conditions, these factors do not of themselves show that the appellant is unable to perform everyday personal functions or that she requires assistance on a regular basis to protect her from the hazards of her environment.  Furthermore, there is no evidence that the appellant is bedridden as a result of her disabilities and no evidence has been presented that she is bedridden as defined at 38 C.F.R. § 3.352(a). 

The weight of the evidence presented simply does not show that the appellant requires the regular aid and attendance of another person.  Therefore, the Board concludes that additional special pension benefits based on the need for the regular aid and attendance of another person are not warranted.  38 U.S.C.A. §§ 1541, 5107; 38 C.F.R. §§ 3.351, 3.352.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Special monthly pension benefits by reason of the need for the regular aid and attendance of another person is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

38 U.S.C.A. § 1521 provides for an increased rate of pension, in the form of a special monthly pension (SMP) when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. § 3.351.  Thus, a veteran receiving nonservice-connected pension may receive the housebound-rate of SMP if she has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  Permanently housebound means substantial confinement to the veteran's home and immediate premises.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).

As previously noted, VA has granted the Veteran a nonservice-connected pension effective as of March 2010.  The December 2010 rating decision reflected that the appellant had four disabilities: tendonitis of each ankle; bilateral pes planus; and epilepsy.  The right and left ankle tendonitis were each rated as 10 percent disabling, but the ROIC did not rate the pes planus or the epilepsy.  As per the rating decision issued by the Winston-Salem RO in January 2016, the appellant currently has an additional 18 nonservice-connected conditions.  While a Diagnostic Code has been assigned for each nonservice-connected condition, no nonservice-connected condition has been rated.

However, in Roberts v. Derwinski, 2 Vet. App. 387 (1992), the United States Court of Appeals for Veterans Claims (Court) held that each disability in a pension case must be assigned a percentage rating.  This was not accomplished in this case.

In addition, the Court has also stated that the AOJ must discuss the Diagnostic Codes and criteria utilized in reaching its decision.  Although the Diagnostic Codes have been assigned to the Veteran's 20 nonservice-connected conditions, the January 2016 statement of the case (SOC) includes no discussion of these Diagnostic Codes and their corresponding criteria.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992). 

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Undertake any development necessary to rate each identified non-service connected disorder and then rate the non-service connected disorders.   

2.  Thereafter, re-adjudicate the appellant's claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate statutes and regulations, to include consideration of whether the appellant has a single disability rated as permanent and total plus additional disability or disabilities independently ratable at 60 percent or more. 
If the benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the SMP housebound issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant is advised that it is her responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


